Title: [May 1783]
From: Adams, John
To: 



      1783 May 1. Thursday.
      
      
       Dined with the Marquis de la Fayette, with the other American Ministers and others.
       Visited the Duke and Dutchesse de la Vauguion at the petite Luxembourg. The Duke is to stay here some time.
       I told him he and I were in the same Case, and explained to him my Situation and gave him my frank Sentiments of a certain Minister. He said he was veritablement touché.
      
      

      Fryday. May 2.
      
      
       Mr. Hartley came in to introduce to me his Secretary Mr. Hammond, whom he introduced also to mine, Mr. Thaxter and Storer.
       He told me that the C. de Vergennes had been treating with Mr. Fitsherbert about the Post of Panmure at the Natches, which is within the Limits which England has acknowledged to be the Bounds of the United States. The Spaniards want to keep it, and the C. de Vergennes wants to make a Merit of procuring it for them with a few Leagues round it.—I told Mr. Hartley that this Subject was within the exclusive Jurisdiction of Mr. Jay. That the Minister for Peace had nothing to say in it.
       I told Mr. Hartley the Story of my Negotiations with the C. de Vergennes about communicating my Mission to Ld. G. Germaine 3 Years ago and the subsequent Intrigues and Disputes &c. It is necessary to let the English Ministers know where their danger lies, and the Arts used to damp the Ardour of returning friendship.
       Mr. Jay came, with several Pieces of Intelligence. 1. The Story of Panmure. 2. The Marquis de la Fayette told him that no Instructions were ever sent by the C. de Vergennes to the C. Montmorrin to favour Mr. Jays Negotiations at Madrid and that Montmorrin told la Fayette so.
       Mr. Jay added that the Marquis told him, that the C. de Vergennes desired him to ask Mr. Jay why he did not come and see him? Mr. Jay says he answered how can he expect it? when he knows he has endeavoured to play Us out of the Fisheries and vacant Lands? Mr. Jay added that he thought it would be best to let out by degrees, and to communicate to some French Gentlemen, the Truth and shew them Marbois’s Letter. Particularly he mentioned C. Sarsefield.
       Mr. Jay added, every Day produces some fresh Proof and Example of their vile Schemes. He had applied to Montmorin, to assist him, countenance him, support him, in his Negotiation at Madrid, and shewed him a Resolution of Congress by which the King of France was requested to Aid him. Montmorin said he could not do it, without Instructions from his Court, that he would write for Instructions, but Mr. Jay says he never heard any farther about it. But Yesterday La Fayette told him that Montmorin told him, no such Instruction had ever been sent him.
       In Truth Congress and their Ministers have been plaid upon like Children, trifled with, imposed upon, deceived. Franklin’s Servility and insidious faithless Selfishness is the true and only Cause why this Game has succeeded. He has aided Vergennes with all his Weight, and his great Reputation, in both Worlds, has supported this ignominious System and blasted every Man and every Effort to shake it off. I only have had a little Success against him.
      
      
       
        
   
   The foregoing paragraph was omitted by CFA in his edition of JA’s Diary.


       
      
      

      1783 May 3. Saturday.
      
      
       When We met Mr. Hartley on Tuesday last at Mr. Laurens’s, I first saw and first heard of Mr. Livingstons Letter to Dr. Franklin upon the Subject of Peace dated Jany. 7. 1781, but indorsed by Dr. F. Jany. 7. 1782. The Peace is made, and the Negotiations all passed before I knew of this Letter and at last by Accident.—Such is Dr. Franklin.
       Visited Mr. Jay. Found him, his Lady, Miss Laurens and Marquis de la Fayette at Breakfast going out of Town. Visited Mr. Laurens— not at home. Duke de la Vauguion—not at home. Mr. Hartley at home, Mr. Laurens came in soon after. I agreed to make a Visit to the Duke of Manchester this Evening. His Rank, as Duke and as Ambassador, and the Superiority of the State he represents, make it unnecessary to attend to the Rule in this Town, which is that the last comer make the first Visit, or to enquire very nicely what the sublime Science of Etiquette dictates upon this Occasion.
       Mr. Hartley proposes that We should agree that the English should continue their Garrisons in Detroit, Niagara and Michillimachinac for a limited Time, or that Congress should put Garrisons into those Places, to protect their People, Traders and Troops from the Insults  of the Indians. The Indians will be enraged to find themselves betrayed into the hands of those People against whom they have been excited to War.
       Mr. Hartley proposes allso that We should agree that all the Carrying Places should be in Common. This is a great Point. These Carrying Places command the Fur Trade.—Mr. Laurens hinted to me, between Us, that this was the Complaint in England against the Ministry who made the Peace. That they had thrown the whole Fur Trade, into the Hands of the United States by ceeding all the Carrying Places, and that the Lakes and Waters were made useless to them by this means.
       Mr. Laurens quoted a Creek King, who said he would not be for quarrelling with either Side, especially with Us Americans for We were all born of the same Mother and sucked at the same Breast. But turning to his young Men he said with Tears in his Eyes, whichever Side prevails I see that We must be cutt off.
       Mr. Hartley talked about Passamaquaddi, and the Islands at the Mouth of the River St. Croix. He is for settling this matter, so as to prevent Questions.
       Between 5 and 6 I made my Visit to the Duke of Manchester the British Ambassador upon his Arrival. Not at home. Left my Card.
       The next day or next but one, the Duke returned my Visit. Came up to my Appartement and spent an half hour in familiar Conversation. He is between 50 and 60. A composed Man—plain Englishman.
       One day this Week I visited the Duke de la Vauguion, upon his Arrival from the Hague, who returned my Visit in a day or two.
      
      
       
        
   
   With this entry JA began a new Diary booklet (D/JA/40), identical in format with those preceding. The marks “C” (standing for “To be copied” or “Copied”) run throughout this booklet at the foot of the pages, as they do also in D/JA/41-42, ending with the entry of 27 Oct. 1783. No transcript of this portion of his Diary has, however, been found. Perhaps the sensation stirred up by his earlier “Peace Journal” (see note on entry of 2 Nov. 1782, above) dissuaded him from sending any more such papers home.


       
       
        
   
   The correct date was certainly 7 Jan. 1782, since Livingston was not appointed secretary for foreign affairs until Aug. 1781. Livingston’s letter embodied American arguments for claiming all territory to the Mississippi and undisturbed rights in the Newfoundland fishery, and arguments against the restitution of loyalist property (Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 5:87–94).


       
       
        
   
   MS: “at.”


       
      
      

      1783 Monday May 5.
      
      
       Dined with my Family at C. Sarsefields. The Dukes de la Vauguion and de la Rochefaucault, Mr. Jay &c. of the Party.
      
       

      Tuesday May 6.
      
      
       Dined at Mr. Jays. Lt. General Mellville, who is here to solicit for the Inhabitants of Tobago, the Continuance of their Assembly and Tryals by Jury, was there.
      
      

      Wednesday May 7.
      
      
       Dined at Mr. Caluns Calonne’s.
      
      

      Thursday May 8.
      
      
       The Duke de la Vauguion and Mr. Hartley, Mr. Laurens and Jay, Mr. Barclay and Ridley, dined with me.
      
      
       
        
   
   Thomas Barclay (1728–1793), a Philadelphia merchant, had been elected by Congress United States consul in France, 5 Oct. 1781; on 2 Jan. 1783 he was named consul general. He had business interests at Lorient, but JA first encountered him in Amsterdam, and before long Barclay rented a large house in semirural Auteuil on the outskirts of Paris. Here JA was to be his guest during a period of illness in the fall of 1783, and afterward JA rented the house for the use of himself and family. In 1782 Barclay was given a commission to settle the accounts of all American ministers and agents in Europe; from 1785 he served as United States agent in protracted and futile negotiations with Morocco. See JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 21:1036; 23:730; 24:3; Barclay’s letters in PCC, Nos. 91, 118; JA-Barclay correspondence in Adams Papers; Jefferson, Papers, ed. BoydThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., vols. 7–12, passim; VMHBVirginia Magazine of History and Biography., 8:19, 21 (July 1900); scattered references in PMHBPennsylvania Magazine of History and Biography., Diary entries of 14 Sept., 7 Oct. 1783, 17 Aug. 1784, below.


       
      
      

      Fryday May 9.
      
      
       Dined with Mr. Laurens, with a large Company. The M. de la Fayette shewed me, the Beginning of an Attack upon the Chancellor &c. &c.
      
      

      Saturday. May. 10.
      
      
       Dined with the M. de la Fayette, with a large American Company.
      
      

      Monday May. 19.
      
      
       The American Ministers met Mr. Hartley at my House, and he shewed Us his Commission and We shewed him ours. His Commission is very magnificent, the Great Seal in a Silver Box with the Kings Arms engraven on it, with two large gold Tassells &c. as usual.
       
        In the margin: The Commissions of the Comtes de Vergennes and D’Aranda, on the 20. of January, were plainer than ours, and upon Paper. The French reserve their Silver Boxes to the Exchange of Ratifications.
       
       
       Dined with Mr. Laurens and Mr. Jay at Mr. Hartleys, Hotel de York.
       We are to meet of Evenings at 6 O Clock, De Die, in Diem, at my House.
       Mr. Hartley informed Us to day that the Kings Council had not agreed to our Proposition, of putting Britons upon the Footing of Americans in all American Ports, Rivers &c. and Americans on the Footing of Britons in all British Ports, Rivers &c. He says he is very sorry for this because he thinks it just and politick And that he shall ever be in Parliament for bringing Things to that point.
      
      
       
        
   
   Hartley’s full power under the Great Seal, as required by the American Commissioners (see 27 April, above), was dated 14 May 1783; of the several copies in the Adams Papers, one forms a part of JA’s Diary record for 22 May, below.


       
      
      

      Tuesday May 20.
      
      
       Saw Philadelphia Papers to the 12 of April. The Corvette dispatched from Cadiz by the Comte D’Estaing, carried the first News of the Preliminaries of the 20 of January. Mr. Livingston wrote it to Carlton and Digby, but they thought it, however respectable, not authentic for them. Soon after the February Packet arrived, at New York, from whence English News Papers were sent out and the Provisional and Preliminary Treaties all published in the Philadelphia Papers.
       Visited Mr. Hartley. He said he thought the Dutch Negotiation in a bad Way, and that there would be a civil Contest in Holland; a Struggle between the Statholder and the States.
       Mr. Hartley said, that some Dutch Friends he had in London, had told him there would be a civil dissention in Holland, and he was now more convinced of it. He said the K. of Prussia and the King of England would take the Part of the Statholder. I answered they would do well to consider whether in that Case, France and the Emperor would not assist the Republicans, and thus throw all Europe into a Flame. I told him I thought the English Policy towards the Republick, all wrong. They were wrong to make themselves Partisans of the Statholder vs. the Republicans. That they ought to be impartial. That they were interested in the Conservation of the Liberties of that Country. If that Spot should be annexed to the Empire or to France it would be fatal to Great Britain. That without its Liberty it could not maintain its Independency. Human Life, in that Country, struggling against the Sea, and in danger from so many Quarters, would be too painfull and discouraging without Liberty. That the K. of England and the Statholder would make a fatal Mistake, if they thought of making the  latter Sovereign, or of increasing his Power. The Country would not be worth the Governing. That the Families of Orange and Brunswick owed their Grandeur to the Cause of Liberty, and if they now engaged in a Conspiracy against it they must go to Italy after the Stewarts.
       I added that Sir Joseph York had been wrong to attach himself so closely to the Court, and declare War so decidedly against the Patriots. That he should have kept upon good Terms with the Capellens, Vanberckel, Gyzelaer, Visher &c.
       I had reflected much upon this Subject. I had always been ready to acknowledge that I could not distinctly foresee, what would be the Consequence of our Independence in Europe. It might depress England too much and elevate the House of Bourbon too high. If this should be the Case, neither England nor America could depend upon the Moderation of such absolute Monarchies and such ambitious Nations. America might find France and Spain demanding of her Things which she could not grant. So might England. Both might find it necessary to their Safety to join, and in such a Case it would be of great Importance to both to have Holland join them. Whereas the Policy of the British Court if pursued would drive the Dutch into the Arms of France and fix them there. That I hoped the Case put would never happen, but England would have a stronger reason than ever now, to cultivate the Friendship of Holland. That in my Opinion she ought to give up Negapatnam and the Liberty of Navigation, give Satisfaction to the Duch, and carry an even hand in future between the Court and the States. That the British Minister ought to seek the Acquaintance and Friendship of the principal Patriots in all the Provinces and give them the Assurances of his Court that nothing should be attempted against their Constitution.
       Mr. Hartley said he was of my Mind and had said as much to Mr. Fox before he left London. But the King would stand by the Statholder. The King, says he, will go wrong in Holland and in Ireland and Scotland too, but it will all work against himself. There are discontents in Scotland, as well as Ireland. We shall have Struggles, but I dont dread these. We shall have settled with America, and the American War was all that I dreaded.
      
      

      Wednesday. May 21.
      
      
       What is it, in the Air, which burns? When We blow a Spark with the Bellows, it spreads. We force a current of Air to the Fire, by  this machine, and in this Air, are inflammable Particles. Can it be in the same manner that Life is continued by the Breath. Are there any Particles conveyed into the Blood of Animals through the Lungs, which increase the heat of it, or is the Pulse caused by rarifying the Blood or any Part of it, into Vapour, like the Experiment made with Spirits of Wine in a Glass Tube, with a globule at each End. If one End, or Globule, is placed in a Position a little Warmer, than the other, you see a Pulsation, caused by repeated rarefactions of the Spirits of Wine into Vapour at one End, which flows to the other and then reflows Again to its former Position where it is again rarified, and protruded.
       The external Air, drawn into the Lungs in Breathing, through the Mouth or Nostrils, either Leaves some Particles behind, in the Lungs, or in the Blood, or carries some Particles off with it. It may do both, i.e. carry in some Particles that are salubrious, and carry out others which are noxious. The Air once breathed is certainly altered. It is unfit to be breathed again. The Body is said to render unfit for Respiration a Gallon of Air in a Minute. 4 Persons in a Coach would render unfit, 4 Hogsheads of Air in an Hour, which is more than the Coach would hold, which shews the Necessity of keeping the Windows open, and of frequently airing your dining Rooms, keeping Rooms and Bed Chambers. I suspect that the Health of Mankind is much injured by their Inattention to this Subject.
       Mr. Hartley, Mr. Franklin, Mr. Jay, Mr. Laurens, met me, at my House, Hotel du Roi, Au Carrousel, this Evening, and We exchanged with Mr. Hartley Full Powers, and entered into Conferences.
      
      
       Mr. Hartley made Us the following Proposition in writing, viz.
       
        
        
         
          ”Whereas it is highly necessary that an Intercourse of Trade and Commerce should be opened, between the People and Territories, belonging to the Crown of Great Britain, and the People and Territories of the United States of America, and whereas it is highly expedient, that the Intercourse between Great Britain and the said United States, should be established, on the most enlarged Principles of reciprocal Benefit to both Countries; but from the Distance between Great Britain and America, it must be a considerable Time, before any Convention or Treaty for establishing and regulating the Trade and Intercourse between Great Britain and the said United States of America, upon a permanent Foundation can be concluded: Now, for the Purpose of making a temporary Regulation of the Commerce and Intercourse between Great Britain and the said United States of America
          ”It is agreed, that all the Citizens of the United States of America, shall be permitted to import into, and export from any Part of his Britannick Majestys Dominions in American Ships, any Goods, Wares and Merchandises, which have been so imported or exported by the Inhabitants of the British American Colonies, before the Commencement of the War, upon payment of the same Duties and Charges, as the like sort of Goods or Merchandize, are now or may be subject and liable to, if imported by British subjects, in British Ships, from any British Island or Plantation in America. And that all the Subjects of his Britannick Majesty shall be permitted to import and to export from any Part of the Territories of the thirteen United States of America, in British Ships, any Goods, Wares and Merchandizes, which might have been so imported or exported by the Subjects of his Britannic Majesty, before the Commencement of the War, upon Payment of the same Duties and Charges, as the like Sort of Goods, Wares and Merchandizes are now or may be subject and liable to if imported in American Ships, by any of the Citizens of the United States of America.
          “This Agreement to continue in Force untill—
          “Provided always that nothing contained in this Agreement, shall at any Time hereafter, be argued, on either Side, in Support of any future demand or Claim.”
         
        
       
       Mr. Hartley withdrew and We entered into Consultation, upon his Proposition.
       We agreed to write a Line to Mr. Hartley to enquire if he thought himself authorized to sign that Agreement without further orders from St. James’s. The Gentlemen proposed that I should write it as first in the Commission. I answered that in that Case I must have their Sanction to the Letter. They desired me to draw one. I sat down to the Table and wrote
      
      
       
        
        
         
          
           Sir
          
          The American Ministers have done me the Honour to direct me, to present you their Compliments, and desire to be informed whether you think yourself sufficiently authorized to agree and subscribe to the Proposition you have made them this Evening, without further Instructions or Information from your Court.
         
        
       
      
      
       Dr. Franklin moved that the Secretary should sign and send it, which was agreed, the Letter being approved in the foregoing Words. The Gentlemen desired me to draw an Answer to Mr. Grands Letter, and a Letter to the Bankers in Amsterdam which I agreed to do and lay it before them at their next Meeting.
      
      
       
        
   
   This passage shows some advance in JA’s views on fresh air since his dispute with Franklin over open or closed windows when they lodged together on their way to the conference with Lord Howe on Staten Island; see JA’s Autobiography under date of 9 Sept. 1776.


       
       
        
   
   Quotation marks have been regularized by the editors in the foregoing projet by Hartley.


       
       
        
   
   Words in brackets have been supplied by the editors. In the MS JA inserted a caret at this point but did not fill the gap in sense.


       
      
      

      May 22. Thursday.
      
      
       This Morning I drew the following Letters to be laid before the Ministers this Evening.
       
        
        
         
          
           Sir
           Paris May 22. 1783
          
          We have received the Letter you did Us the Honour to write Us on the  day of this Month, containing a brief State of the Affairs of the United States in your hands. We see the Difficulties you are in, and are sorry to say that it is not in our Power to afford you any Relief.
          We have &c.
          
           
            Mr. Grand
           
          
         
        
       
      
      
       
        
        
         
          
           Gentlemen
          
          Mr. Grand has laid before Us, a State of the Affairs of the United States, under his Care, and the Demands upon him for Money to discharge the Bills drawn upon him, are such as to require some Assistance from you, if the Demands upon you will admit of it.
          If therefore, the State of the Cash in your Hands compared with the Draughts made upon you, will allow of it, We advise you to remit to Mr. Grand, on Account of the United States, the Amount of five Millions of Livres Tournois, and We doubt not that Congress and their Minister of Finances will approve of it, although We have not in Strictness Authority to give orders for it.
          
           We have &c. 
           
            Messrs. Wilhem and Jan Willink Nicholas and Jacob Van Staphorst and Dela Lande and Fynje, Bankers of the United States of America, at Amsterdam.
           
          
         
        
       
      
      
       This Morning I also drew the following to be laid before the Gentlemen this Evening.
       
       
        
        
         
          Articles
          Agreed upon by and between David Hartley Esq., Minister Plenipotentiary of his Britannic Majesty for line and a half left blank in MS in behalf of his said Majesty, on the one part and J.A. B.F. J.J. and H.L. Ministers Plenipotentiary of the United States of America, for treating of Peace with the Minister Plenipotentiary of his said Majesty, on their behalf on the other Part
          In Addition
          to those agreed upon, on the 30th day of November 1782, by and between Richard Oswald Esq., the Commissioner of his Britannic Majesty for treating of Peace, with the Commissioners of the United States of America, in behalf of his said Majesty, on the one Part, and the said J.A. B.F. J.J. and H.L. Commissioners of the said States for treating of Peace, with the Commissioner of his said Majesty, on their Behalf, on the other Part.
          Whereas it is expedient, that an Intercourse and Commerce should be opened, between the People and Territories subject to the Crown of Great Britain, and those of the United States of America, and that this Intercourse and Commerce, should be established, on the most enlarged Principles of reciprocal Benefit to both Countries
          1. It is agreed that Ministers shall be forthwith nominated and vested with full Powers to treat, agree and conclude upon a permanent Treaty of Commerce, between the two Powers and their respective Citizens, Subjects and Countries.
          2. For the Purpose of a temporary Regulation of such Intercourse and Commerce it is agreed, that the Citizens of the United States shall import into and export from, any part of the Dominions subject to the Crown of Great Britain, in American Ships, any Goods, Wares, and Merchandises, which have been so imported or exported, by the Inhabitants of the British American Colonies before the Commencement of the late War, paying only the same Duties and Charges, as the like Sort of Goods or Merchandises, are now, or may be subject to, if imported by British Subjects in British Ships, from any British Island or Plantation in America: And that the Subjects of his Britannick Majesty, shall import to and export from any Part of the Territories of the United States of America, in British Ships, any Goods, Wares and Merchandize, which might have been so imported or exported, by the Subjects of his Britannick Majesty, before the Commencement of the War, paying the same Duties and Charges, as the like Sort of Goods, Wares and Merchandizes, are now or may be sub­ ject to, if imported in American Ships, by any of the Citizens of the said United States.
          This Agreement to continue in force for all Vessells which shall sail from any Port of either Party, on or before the day of and no longer.
          Provided Always that nothing in this Agreement shall at any time hereafter be argued on either Side, in support of any Proposition which may be made, in the future negotiation of a permanent Treaty of Commerce.
         
        
       
       It was observed last Evening that all the Laws of Great Britain, for the Regulation of the Plantation Trade, were contrived solely for the Benefit of Great Britain.
       These Laws therefore ought not now to be the Regulation, which ought now to be for the reciprocal Benefit of both. The new System of Commerce, the permanent Treaty ought to be framed for the Benefit of the United States, as much as for that of G. Britain. Will not this temporary Revival of the old partial System, encourage British Merchants and Statesmen to aim at the perpetuation of it in the Treaty? Will not our making such a Convention, be a temptation to the British Court to postpone the definitive Treaty? perhaps to be indifferent about ever signing a definitive Treaty.
       By this Project of Mr. Hartleys, American Manufactures are excluded from the British Dominions, but British Manufactures are not excluded from the United States. Americans are excluded from carrying the Productions of other Countries to the British Dominions: But Britains are not excluded, from carrying the Productions of other Countries to America.—Two Instances of Partiality, and Inequality, which may be Seeds of discord. Mens Minds cannot be contented, under Partiality, among Equals. They think it as it is Injustice. It is humiliating. It is thought disgracefull.
       The Dutch will allow Americans to bring their Manufactures, and those of other Countries to Amsterdam, and this Attraction will draw our ships to that Market. We may carry hatts, Sperma Coeti Candles, &c. from America, Wines from Portugal, Spain or France to Holland, Sugars &c. from the W. India Islands, to Holland &c.
       If other Nations allow Americans, to carry any Thing to them which Britain forbids, this will allure them to foreign Ports, and drive them from those of Britain.
       At 10 this morning Mr. Hartley called upon me. Said he had received our Note of last night, and had reflected upon our Question, reviewed his Instructions and called upon the Duke of Manchester to consult with him, and upon the whole he thought he must wait the Return of a Courier which he should send off tomorrow.
       I told him that his Court must be sensible, if the Trade was renewed upon the old System, it must be upon that System entire, and even then it would be a Reciprocity all on one Side, all in favour of Great Britain. That if they thought of excluding Us from the West India Trade, they must think, it would obstruct our Agreement, and I was afraid if he mentioned it, and thus put it into the Heads of the Council, they would embarrass him with some wrong orders about it. He said he should support what was right as We wished it in his Dispatches, and so would the Duke of Manchester, but they thought it most prudent to send to London for orders.
       He then said he had heard a Story, in which the Marquis de la Fayette was named, that the French Court had applied to the American Ministers to know if they would come into the definitive Treaty, under the Mediation of the two Imperial Courts. That We answered that such a Thing might be very well, but We could not help observing, that those Courts had not acknowledged our Independence as yet. The Reply was that accepting the Mediation would be acknowledging our Independance.—Whence came this Story? Secrets will always be thus kept, while Negotiations are carried on by such circuitous Messages.
       At Eleven returned Visits to Mr. Fitch and Mr. Boylstone, and then to the Baron de Waltersdorf, Chamberlain of the King of Denmark, who remarked to me, that he was surprized that his Court had never been informed, that Mr. Dana had Powers to treat with Denmark. I told him that Mr. Dana had been advised against communicating it. But that his Court might send a Full Power to their Minister at Petersbourg, to treat and conclude with any Minister of the United States vested with equal Powers. And the Conferences might begin as soon as they please. He said that he hoped the Dutch would not regain all their Trade but that the Northern Nations would retain some of it. That he thought St. Eustatia would be of no Value in future, as the King had made St. Thomas’s a free Port. That Vessells might lie in Safety at St. Thomas’s in the hurricane Months but not at St. Eustatia. He said that some Danish Vessells had gone to America loaded with Linnens, Duck, Sail Cloth, &c.
       
       The following is a Copy of the order in Council of 14 May 1783, delivered to Us last night by Mr. Hartley.
       
       
        
        
         
          At the Court Of St. James 14 May 1783 Present The Kings Most Excellent Majesty In Council.
          Whereas by an Act of Parliament passed this Session, intituled, “an Act for preventing certain Instruments from being required, from Ships belonging to the United States of America, and to give to his Majesty for a limited Time certain Powers for the better carrying on Trade and Commerce between the Subjects of his Majestys Dominions and the Inhabitants of the said States,” it is among other Things enacted that during the Continuance of the said Act, it shall and may be lawful for his Majesty, in Council, by order or orders to be issued and published, from Time to Time, to give such Directions, and to make such Regulations, with Respect to Duties, Drawbacks or otherwise for carrying on the Trade and Commerce between the People and Territories belonging to the Crown of Great Britain, and the People and Territories of the said United States, as to his Majesty in Council shall appear most expedient and salutary, any Law, Usage or Custom to the contrary notwithstanding:
          His Majesty doth therefore, by and with the Advice of his Privy Council, hereby order, and direct, that any Oil, or any unmanufactured Goods or Merchandizes, being the Growth or Production of any of the Territories of the said United States of America, may untill further order, be imported directly from thence into any of the Ports of this Kingdom, either in British or American Ships, by British Subjects, or by any of the People inhabiting in and belonging to the said United States, or any of them, and such Goods or Merchandizes shall and may be entered and landed in any Port in this Kingdom, upon Payment of the same Duties as the like Sort of Goods, are, or may be subject and liable to, if imported by British Subjects, in British Ships, from any British Island or Plantation in America and no other, notwithstanding such Goods or Merchandizes, or the Ships in which the same may be brought, may not be accompanied with the Certificates or Documents heretofore required by Law. And it is hereby further ordered and directed that there shall be the same Drawbacks, Exemptions and Bounties on Merchandizes and Goods exported from Great Britain into the Territories of the said United States of America, or any of them, as are allowed upon the Exportation of the like Goods or Merchandizes, to any of the Islands, Plantations or Colonies, belonging to the Crown of Great Britain in America; and it is hereby farther ordered and directed, that all American Ships and Vessells which shall have voluntarily come into any Port of Great Britain since the 20th. of January 1783, shall be admitted to an Entry and after such Entry made, shall be entitled together with the Goods and Merchandizes on board the same Ships and Vessells, to the full Benefit of this order. And the Right Honourable the Lords Commissioners of his Majestys Treasury and the Lords Commissioners of the Admiralty, are to give the necessary Directions herein, as to them may respectively appertain. Signed Wm. Fawkener.
         
        
       
       Copy of Mr. Hartleys Full Power, exchanged with that of the American Ministers 19 May 1783.
       
        
        
         
          George R.
          George the Third, by the Grace of God, King of Great Britain, France, and Ireland, Defender of the Faith, Duke of Brunswick and Lunenbourgh, Arch Treasurer and Prince Elector of the Holy Roman Empire &c. To all to whom these Presents shall come, Greeting.
          Whereas for the perfecting and establishing the Peace, Friendship, and good Understanding, so happily commenced by the Provisional Articles signed at Paris the thirtieth Day of November last by the Commissioners of Us and our good Friends, the United States of America, vizt., New-Hampshire, Massachusetts-Bay, Rhode Island, Connecticut, New York, New Jersey, Pensylvania, the Three lower Counties on Delaware, Maryland, Virginia, North Carolina, South Carolina and Georgia, in North America, and for opening, promoting and rendering perpetual, the mutual Intercourse of Trade, and Commerce, between our Kingdoms and the Dominions of the said United States, We have thought proper to invest some fit Person with full Powers, on our Part, to meet and confer, with the Ministers of the said United States now residing at Paris, duly authorized for the accomplishing of such laudable and salutary Purposes. Now know Ye, that We, reposing special Trust and Confidence, in the Wisdom, Loyalty, Diligence and Circumspection of our Trusty and Welbeloved, David Hartley Esquire (on whom We have therefore conferred the Rank of our Minister Plenipotentiary), have nominated, constituted and appointed, and by these Presents do nominate, constitute and appoint our true, certain and undoubted Commissioner, Procurator and Plenipotentiary; giving and granting to him all and all manner of Faculty, Power and Authority, together with General as well as Special order (so as the General do not derogate from the Special, nor the Contrary) for Us and in our Name, to meet, confer, treat and conclude, with the Minister or Ministers furnished with sufficient Powers, on the Part of our said Good Friends, the United States of America, of and concerning all such Matters and Things as may be requisite and necessary for accomplishing and compleating the several Ends and Purposes, herein before mentioned, and also for Us and in our Name to sign such Treaty or Treaties, Convention or Conventions, or other Instruments whatsoever as may be agreed upon in the Premisses, and mutually to deliver and receive the same in Exchange, and to do and perform all such other Acts, matters and Things as may be any Ways proper and conducive to the Purposes abovementioned, in as full and ample Form and manner, and with the like Validity and Effect as We Ourself, if We were present, could do and perform the same: Engaging and promising our Royal Word, that We will accept, ratify and confirm in the most effectual manner, all such Acts, matter and Things, as shall be so transacted and concluded by our aforesaid Commissioner, Procurator and Plenipotentiary, and that We will never suffer any Person to violate the same, in the whole or in Part, or to act contrary hereto.
          In Testimony and Confirmation of all which, We have caused our Great Seal of Great Britain to be affixed to these Presents signed with our Royal Hand. Given at our Palace at St. James’s, the fourteenth Day of May in the Year of our Lord one Thousand seven hundred and Eighty three and in the Twenty third Year of our Reign.
          I David Hartley the Minister above named certify the foregoing to be a true Copy, from my original Commission; delivered to the American Ministers this 19 Day of May 1783. Signed D. Hartley.
         
        
       
       Mr. Hartleys Observations and Propositions left with the American Ministers the 21. May 1783.
       
        
        
         
          A Proposition having been offered by the American Ministers for the Consideration of his Britannick Majestys Ministers, and of the British Nation, for an entire and reciprocal Freedom of Intercourse and Commerce between Great Britain and the American United States, in the following Words, viz.
          “That all Rivers, Harbours, Lakes, Ports and Places belonging to the United States or any of them, shall be open and free to the Merchants and other Subjects of the Crown of Great Britain, and their trading Vessells, who shall be received, treated and protected, like the Merchants and trading Vessells of the State in which they may be, and be liable to no other Charges or Duties.—And reciprocally, that all Rivers, Harbours, Lakes, Ports and Places under the Dominion of his Britannic Majesty, shall be open and free to the Merchants and trading Vessells of the said United States, and of each and every of them, who shall be received, treated and protected, like the Merchants and trading Vessells of Great Britain, and be liable to no other Charges and Duties, saving always to the Chartered Trading Companies of Great Britain, such exclusive Use and Trade of their respective Ports and Establishments, as neither the other Subjects of Great Britain, or any the most Favoured Nation participate in.”
          It is to be observed that this Proposition implies a more ample Participation of British Commerce than the American States possessed, even under their former Connection of dependence upon Great Britain, so as to amount to an entire Abolition of the British Act of Navigation, in respect of the thirteen United States of America; and although Proceeding on their Part, from the most conciliatory and liberal Principles of Amity and Reciprocity, nevertheless, it comes from them as newly established States and who in Consequence of their former Condition of Dependence, have never yet had any established System of national Commercial Laws, or of commercial Connections by Treaties with other nations, free and unembarrassed of many weighty Considerations which require the most scrupulous Attention and Investigation on the Part of Great Britain, whose antient System of national and commercial Policy, is thus suddenly called upon to take a new Principle for its Foundation, and whose Commercial Engagements with other ancient States may be most materially affected thereby. For the Purpose therefore of giving sufficient Time, for the Consideration and discussion of so important a Proposition, respecting the present established System of the commercial Policy and Laws of Great Britain, and their subsisting commercial Engagements with foreign Powers, it is proposed that a temporary Intercourse of Commerce shall be established between Great Britain and the American States, previously to the Conclusion of any final and perpetual Compact. In this intervening Period, as the strict Line and Measure of Reciprocity from various Circumstances, cannot be absolutely and compleatly adhered to, it may be agreed, that the Commerce between the two Countries shall revive, as nearly as can be, upon the same Footing and Terms as formerly subsisted, between them; provided always that no Concession on either Side, in the proposed temporary Convention, shall be argued hereafter, in support of any future Demand or Claim. In the mean time, the Proposition above stated may be transmitted to London, requesting with his Majestys Consent that it may be laid before Parliament for their Consideration.
          
          It is proposed therefore, that the unmanufactured Produce of the United States should be admitted into Great Britain, without any other Duties, those imposed during the War excepted, than those to which they were formerly liable. And it is expected in return that the Produce and Manufactures of Great Britain, should be admitted into the United States in like manner. If there should appear any Want of Reciprocity in this Proposal, upon the Grounds of asking Admission for British Manufactures into America, while no such Indulgence is given to American Manufactures in Great Britain; the Answer is obvious, that the Admission of British Manufactures into America, is an Object of Great Importance, and equally productive of Advantages to both Countries; while on the other hand, the Introduction of American Manufactures into Great Britain, can be of no Service to either, and may be productive of innumerable Frauds, by enabling Persons so disposed, to pass foreign European Goods, either prohibited or liable to great Duties, by the British Laws, for American Manufactures.
          With regard to the West Indies, there is no Objection to the most free Intercourse between them and the United States. The only Restriction proposed to be laid upon that Intercourse is prohibiting American Ships carrying to those Colonies any other Merchandize than the Produce of their own Country. The same Observation may be made upon this Restriction as upon the former. It is not meant to affect the Interest of the United States, but it is highly necessary, least foreign Ships should make Use of the American Flagg to carry on a Trade with the British West Indian Islands.
          It is also proposed upon the same Principle to restrain the Ships that may trade to Great Britain from America, from bringing foreign Merchandize into Great Britain. The Necessity of this Restriction is likewise evident, unless Great Britain meant to give up her whole Navigation Act. There is no Necessity of any similar Restrictions, on the Part of the American States; those States not having as yet, any Acts of Navigation.
         
        
       
      
      
       
        
   
   Ferdinand Grand’s letter to the Commissioners, 10 May, to which the foregoing is a reply, is printed in Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 6:420–421.


       
       
        
   
   See Lafayette to the Commissioners, 12 May (same,Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols. p. 424).


       
       
        
   
   After quoting this document in his “second autobiography,” JA added the following comment:


        
         
          
           “Quincy. Dec. 15, 1811.—This Order in Council is the first link in that great chain of Orders in Council, which has been since stretched and extended, till it has shackled the commerce of the whole globe; that of Great Britain herself, as much as any other. Poor unfortunate commerce! Universal commerce! The commerce of the world! Thou art become, like the author of all our calamities, an object of commiseration to every humane and feeling mind! Bound with strong cords and bandages, by the head and shoulders, arms and hands, thighs, legs, and feet, like the unhappy patient in Dr. Rush’s tranquilizing chair.
           ”I have before observed that this moment in English and American history, appeared to me of great importance. That coalition administration, which afterwards subverted the British constitution by the India bill, in one point now subverted it in another by making the thing [i.e. king] absolute in all commercial matters. The law of nature and nations was a part, of the common law of England, and a part an essential part of the constitutional law of the British empire. The maratime and naval law of nations was also a part of the constitutional law of England. Parliament itself had no more authority over it than the king, and the king no more than Zingis Can, or the king of Otaheite. Yet this combination of nobles of all parties undertook by an act of parliament, to divest themselves and the nation of all authority in matters of commerce and navigation, and to make the thing [king] absolute over commerce and the seas, that he might have the power to deprive America of the rights he had so recently acknowledged by the preliminary and provisional treaty. I mean the rights of an independent maratime power”  (Boston Patriot, 4 Jan. 1812).
          
         
         
        
       
       
        
   
   In answer to the proposal for complete commercial reciprocity, the first of the three American projets of 29 April, q.v. in the entry of that date, above. This memorial by Hartley is dated 19 May in the Hartley Papers (MiU-C).


       
      
      

      1783 May 23. Fryday.
      
      
       Last Evening, the American Ministers and Secretary met, again at my House, and signed the Letters to Mr. Grand and to the Bankers at Amsterdam.
       Mr. Laurens gave it as his Opinion that the Ballance of Trade, for the future between Great Britain and America would be in favour of the latter. I asked him what in that Case would become of the former? He replied She must be humble.... She has hitherto avoided trading with any Nation when the Ballance was against her. This is the Reason why She would not trade with France.
       This Morning Mr. Laurens called upon me to introduce to me a West India Gentleman from Jamaica, a Mr. 
       Mr. Laurens says the English are convinced that the Method of coppering Ships is hurtfull. The Copper corrodes all the Iron, all the Bolts, Spikes and Nails, which it touches. The Vessell falls to Pieces all at once. They attribute the late Losses of so many Ships to this. That Mr. Oswald made an experiment 20 Years ago, which convinced him that Copper was fatal. He lost a Ship by it.
       Mr. Laurens, Mr. Jay, and Mr. Jarret and Mr. Fitch, two West India Gentlemen said to be very rich, dined with me. Mr. Fitch is a Native of Boston, holds an office of Receiver General, I think in Jamaica. Ward Nicholas Boylston was to have dined with me but was taken sick.
       Mr. J. told me that the C. de Vergennes turned to him and Mr. Franklin and asked “Ou est Mr. Adams?” Franklin answered “Il est a Paris.”—Then turning to Jay he said Ce Monsieur a Beaucoup de L’Esprit, et beaucoup de Tête aussi.—Jay answered, Ouy Monsieur, Monsieur Adams a beaucoup D’Esprit.
      
      
       
        
   
   First entry in D/JA/41, which is identical in format with the Diary booklets that precede it.


       
       
        
   
   Suspension points in MS.


       
       
        
   
   Probably the “Mr. Jarret” mentioned below in this entry.


       
       
        
   
   
         
          
           
            “Note—The word tête was an equivoke. It might mean, resolution, or judgment, or obstinacy. This was the first and the last trait which escaped the comte of any pique against me, on account of our former disputes. From my arrival from Holland, in October 1782, to my final departure from France to England in the month of May 1785, I lived on terms of entire civility with the comte de Vergennes, as if no asperity had ever passed between us on either side” (JA in the Boston Patriot, 25 Jan. 1812).
           
          
          
         
        


       
      
      

      1783 Sunday May 25.
      
      
       Mr. Hartley came in, and shew me a Letter concerning his Beloved Sister whose Case is very dangerous and keeps him in deep Affliction. She is his Housekeeper and Friend. She examines his Writings, and proposes Corrections. She has transcribed his Papers, his American Letters &c. She has laboured much for America, &c.
       I made a Transition, and asked what News from England? He said none. I told him I had heard that it was expected by some, that Shelburne would come in. He said No.—I asked him why cant you coalesse with Shelburne as well as North? He said Shelburne is an Irishman, and has all the Impudence of his Nation. He is a Parlaverer beyond all description. He parlavers every Body, and has no Sincerity.
       Mr. Barclay dined with me, after having been out to see Dr. Franklin. The Doctor he says is greatly disappointed in not having received Letters from Congress, containing his Dismission. He wants to get out of this, and to be at home with his Family. He dont expect to live long.
      
      
       
        
   
   
         
          
           
            “Note, in 1812.—I said nothing to Mr. Hartley, but I had not known and I have never known any proofs of insincerity in Shelburne, more than in Fox and Burke. He was certainly a better friend to America than either of them. I could see nothing in all these attractions and repulsions, these dissolutions and coalitions, these conjunctions and oppositions in London, but national prejudices and family feuds between England, Scotland and Ireland” (JA in the Boston Patriot, 25 Jan. 1812).
           
          
          
         
        


       
      
      

      Monday May 26.
      
      
       I hope for News to day, from the Hague.
      
      
       
        
   
   Probably concerning the sailing date of P. J. van Berckel, who had been appointed minister from the Dutch Republic to the United States. JA had for some time entertained the hope that the negotiation in Paris would be completed in time for him to accompany Van Berckel. In a letter of 23 May Dumas informed JA that the Dutch minister would sail about 15 June, and also that he (Dumas) had received Congress’ instrument ratifying the Dutch treaty (Adams Papers). On 29 May JA answered that he could not leave Paris and ordered Dumas to exchange ratifications with the Dutch government (LbC, Adams Papers).


       
      
     